DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received August 30, 2021.  Claims 1, 2, 5, 6, 9, 10, 21, 22, 29-31, and 33-37 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.	

Terminal Disclaimer
The terminal disclaimer filed on September 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/519,781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Each of the current claims requires that the probe comprises a Cas polypeptide having the amino acid sequence according to SEQ ID NO 2 or SEQ ID NO 4. The closest prior art is set forth in the Office Action mailed June 9, 2021 on pages 7-16. However, the prior art does not teach or reasonably suggest the amino acid sequence according to either SEQ ID NO 2 or SEQ ID NO 4 as first discussed in the Office Action mailed November 27, 2019 on page 21.


Conclusion
Claims 1, 2, 5, 6, 9, 10, 21, 22, 29-31, and 33-37 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Neil P Hammell/
Primary Examiner, Art Unit 1636


September 9, 2021